      Case 4:17-cv-01657 Document 11 Filed in TXSD on 12/10/18 Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                           UNITED STATES DISTRICT COURT                         December 10, 2018
                            SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

GINA FRIAS, et al,                           §
                                             §
        Plaintiffs,                          §
VS.                                          §           CIVIL ACTION NO. 4:17-CV-1657
                                             §
VERONICA SMITH, et al,                       §
                                             §
        Defendants.                          §


                                 ORDER OF DISMISSAL


       In accordance with the Notice of Dismissal filed on December 6, 2018 (Doc # 10), the

case is hereby DISMISSED with prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

of Civil Procedure.




       It is so ORDERED. 12/10/2018.


                                             ___________________________________
                                             The Honorable Alfred H. Bennett
                                             United States District Judge




1/1
